NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                 Submitted August 14, 2008*
                                    Decided August 15, 2008

                                           Before

                             RICHARD D. CUDAHY, Circuit Judge

                             DANIEL A. MANION, Circuit Judge

                             JOHN DANIEL TINDER, Circuit Judge

No. 07‐3765

UNITED STATES OF AMERICA,                           Appeal from the United States District
     Plaintiff‐Appellee,                            Court for the Northern District of Illinois,
                                                    Eastern Division.
       v.
                                                    No. 03 CR 1109
TERRENCE SLAUGHTER.,
     Defendant‐Appellant.                           George W. Lindberg,
                                                    Judge.

                                         O R D E R

        Terrence Slaughter asks us to repudiate our established case law holding that a
sentencing judge may find the facts it uses to calculate an advisory guidelines range by a
preponderance of the evidence.  In 2003 police officers arrested Slaughter after seeing him
carry two rifles from the home of a retired sergeant of the Illinois State Police who was
under surveillance.  The officers stopped Slaughter’s vehicle and discovered eight firearms


       *
         After examining the briefs and the record, we have concluded that oral argument is
unnecessary.  Thus, the appeal is submitted on the briefs and the record.  See FED. R. APP. P.
34(a)(2).
No. 07‐3765                                                                                  Page 2

in his car.  During post‐arrest interviews Slaughter admitted to stealing a total of 33 to 38
guns from the police sergeant’s home and selling some of the firearms to known gang
members.  Slaughter pleaded guilty, without a plea agreement, to being a felon in
possession of a firearm, see 18 U.S.C § 922(g)(1), and possessing stolen firearms, see Id.
§ 922(j).  A probation officer determined Slaughter’s base offense level to be 20, see U.S.S.G.
§ 2K2.1(a)(4)(A), applied a six‐level increase because the offense involved between 25 and
99 firearms, see id. § 2K2.1(b)(1)(C), a two‐level increase because some of the firearms were
stolen, see id. § 2K2.1(b)(4)(A), a four‐level increase for possessing or transferring a firearm
with reason to believe that they would be used in connection with another felony offense,
see id. § 2K2.1(b)(6), and a three‐level reduction for acceptance of responsibility, see id.
§ 3E1.1.  The probation officer determined Slaughter’s total offense level to be 29 and his
criminal history category to be VI, producing a guidelines range of 151 to 188 months’
imprisonment.
  
         The sentencing judge adopted the probation officer’s calculations, finding that the
government had proven the facts underlying the sentencing enhancements by a
preponderance of the evidence.  After considering the sentencing factors under 18 U.S.C.
§ 3553(a), the judge imposed the statutory maximum prison term of 120 months on the first
count and a consecutive term of 68 additional months on the second count for a total prison
term of 188 months—the high end of the advisory range.

       Slaughter’s only argument on appeal is that his sentence violated his Fifth
Amendment right to due process because the district court found facts that significantly
increased his sentence using the preponderance‐of‐the‐evidence standard as opposed to the
beyond‐a‐reasonable‐doubt standard.  We review Slaughter’s constitutional challenge de
novo.  United States v. Hollins, 498 F.3d 622, 629 (7th Cir. 2007).

        We have repeatedly held that “district court judges do not violate the Constitution
when they find facts by a preponderance of the evidence for purposes of calculating a
guideline range, as long as the guidelines remain advisory and the ultimate decision is
based on consideration of the § 3553(a) factors.” United States v. Shannon, 518 F.3d 494, 496
(7th Cir. 2008); see also United States v. Martinez, 520 F.3d 749, 752 n.1 (7th Cir. 2008); United
States v. Seymour, 519 F.3d 700, 710 (7th Cir. 2008).  Moreover, all of our sister circuits allow
district judges to enhance sentences based on facts found by a mere preponderance of the
evidence as long as they do not increase the statutory maximum.  See United States v. Bras,
483 F.3d 103, 107 (D.C. Cir. 2007); United States v. Curran, 525 F.3d 74, 84‐85 (1st Cir. 2008);
United States v. Martinez, 525 F.3d 211, 215 (2d Cir. 2008); United States v. Fisher, 502 F.3d 293,
306 (3d Cir. 2007); United States v. Benkahla, 530 F.3d 300, 312 (4th Cir. 2008); United States v.
Fambro, 526 F.3d 836, 851 & n.96 (5th Cir. 2008); United States v. Brika, 519 F.3d 700, 710 (6th
Cir. 2008);  United States v. Phillips, 506 F.3d 685, 688 (8th Cir. 2007); United States v. Moreland,
No. 07‐3765                                                                                 Page 3

509 F.3d 1201, 1220 (9th Cir. 2007); United States v. Ellis, 525 F.3d 960, 966 (10th Cir. 2008);
United States v. Douglas, 489 F.3d 1117, 1129 (11th Cir. 2007).  Slaughter admits that our
current case law forecloses his claim.  We have rejected Slaughter’s only argument in
previous cases, and we have no reason to revisit the issue now.

                                                                                      AFFIRMED.